DETAILED ACTION
Application 16/560719, “ELECTROCHEMICAL CELLS FOR HYDROGEN GAS PRODUCTION AND ELECTRICITY GENERATION, AND RELATED STRUCTURES, APPARATUSES, SYSTEMS, AND METHODS”, was filed with the USPTO on 9/4/19 and claims priority from a provisional application filed on 9/5/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 2/18/22. 
 
Response to Arguments
Applicant’s arguments filed on 2/18/22 have been fully considered.  
Applicant’s arguments in response to the 35 USC 112 rejection of claims for using the term “about” has been found sufficient to overcome the rejection and “about” in the claims is now interpreted to mean within 5% of a recited value.
The argument against the previously presented art-based rejections has been found persuasive, but is moot in view of the new ground(s) of rejection presented below which rely on Kim (KR 1615692 B1).
The argument regarding new claims 23 and 24 has been found persuasive and these claims are found to contain allowable subject matter as argued by applicant.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lacroix (US 2019/0245224), Sadykov (“Structural Studies of Pr Nickelate-Cobaltite – Y – Doped Ceria Nanocomposite”;  J. Ceram. Sci. Tech.; 08 [01] 129-140; 2017), Kim (KR 1615692 B1) and Yang (US 2010/0112408).
Regarding claims 1-6 and 8, Lacroix teaches a system for H2 gas production and electricity generation (abstract), comprising: a source of steam (Figures 1 and 4; see also paragraph [0178]); and an electrochemical apparatus in fluid communication with the source of steam (Figures 1 and 4), and comprising: a structure configured and positioned to receive a steam stream from the source of steam (some structure which receives and guides the steam is implied by Figure 4, which directs steam to the reversible electrolyzer 11); and an electrochemical cell (item 11) contained within the structure, the electrochemical cell comprising: an electrode [hereinafter the ‘first’ electrode] positioned to interact with the steam stream; another electrode [hereinafter the ‘second’ electrode]; and an electrolyte membrane between the first electrode and the second electrode (Figures 1 and 2 illustrate a first electrode which interacts with steam, a second electrode, and an ionically conductive membrane between the two electrodes; see also paragraph [0012]).

Lacroix only schematically illustrates the electrochemical cell system and does not illustrate the structure including a housing which receives steam from the steam source, the housing having an internal chamber which contains the electrochemical cell.  
However, such a housing configured to appropriately contain and protect the device components such as the electrochemical cell, and guide the reactants as dictated by Lacroix Figure 4 is conventional [Official Notice presented in 10/18/21 Non-Final Rejection, not traversed in the 2/18/21 remarks and therefore taken to be admitted prior art] if not essential for containing a real-world device, a typical housing.  
It would have been obvious to include with the electrochemical cell system a housing which receives steam from the steam source, the housing having an internal chamber which contains the electrochemical cell for the benefit of directing the reactants and protecting the fuel cell components.  

Lacroix does not appear to teach wherein: i) the first electrode comprises a woven fabric/ 3D mesh of the perovskite Pr(Co1-x-y-z, Nix, Mny, Fez)O3-[Symbol font/0x64], wherein 0≤x≤0.9, 0≤y≤0.9, 0≤z≤ 0.9, and [Symbol font/0x64] is an oxygen deficit, ii) the second electrode comprises a metal/perovskite cermet, and iii) the electrolyte membrane is a proton-conducting membrane between the electrode and the another electrode and comprising a perovskite having an ionic conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400 [Symbol font/0xB0]C to about 600 [Symbol font/0xB0]C.

As to i), in the fuel cell art, Sadykov teaches that perovskite praseodymium nickelates-cobaltites such as PrNi0.5Co0.5O3-[Symbol font/0x64] are promising cathode materials for intermediate temperature SOFCs due to high electronic and/or ionic conductivity (see abstract, Introduction).  
Moreover, in the fuel cell art, Kim teaches a cathode comprised a woven/3D mesh perovskite structure (title; paragraphs [0018, 003, 0067]), and further teaches that such a cathode exhibits high electrical conductivity, stability and other desirable properties (paragraph [0004, 0031]).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a first electrode comprising PrNi0.5Co0.5O3-[Symbol font/0x64] for the benefit of increasing conductivity at intermediate temperatures as taught by Sadykov.  Moreover, it would have been obvious to form the cathode as a nonwoven structure for the benefit of improving conductivity, stability and other properties as taught by Kim.

As to ii) and iii), in the fuel cell art, Yang teaches an electrolyte membrane which is a proton-conducting membrane comprising a perovskite having an ionic conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400 [Symbol font/0xB0]C to about 600 [Symbol font/0xB0]C (see BZCYYB which appears to exhibit the claimed conductivity at Figures 2.1A).  Yang further teaches that the BZCYYB electrolyte advantageously exhibits protonic and oxygen ion conductivity (paragraph [0054]) and exhibits higher conductivity that alternative known SOFC electrolytes leading to better performing and/or more economical devices (Figure 2.1A and paragraphs [0110]).  Yang further teaches forming an anode [a second electrode] from a nickel/perovskite cermet, with the perovskite being the BZCYYB leading to high and stable open circuit voltages (“Ni-BZCYYB”, paragraphs [0010, 0110, 0054]).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a cermet second electrode and a proton conducting membrane for the benefit of increasing conductivity and stability of the device as taught by Yang.


Regarding claim 7 and 11, Lacroix, Sadykov, Kim and Yang remains as applied to claim 6 or 8.  Claims 7 and 11 further require that the first electrode comprises PrNi0.5Co0.5O3-[Symbol font/0x64], the proton-conducting membrane comprises BaCe0.7Zr0.1Y0.1Yb0.3O3-[Symbol font/0x64] as the BCZYYB, and the second electrode comprises Ni-BaCe0.7Zr0.1Y0.1Yb0.3O3-[Symbol font/0x64] as the cermet.
These are the same materials suggested by the prior art as applied in the rejection of claim 1, 6 and 8.  To clarify, Sadykov teaches PrNi0.5Co0.5O3-[Symbol font/0x64] as the cathode material (abstract, introduction), while Yang further teaches BaCe0.7Zr0.1Y0.1Yb0.3O3-[Symbol font/0x64] as an exemplary BZCYYB proton conducting material (paragraph [0108, 0027, 0062]) and teaches Ni-BZCYYB as the anode material (paragraphs [0010, 0110]). 
Thus, claims 7 and 11 are found to be obvious over the cited art for the same reasons previously described in the rejection of claims 1, 6 and 8.

Regarding claim 9, Lacroix, Sadykov, Kim and Yang remains as applied to claim 8.  Lacroix further teaches wherein the electrochemical cell is configured to switch between an electrolysis mode for producing H2 gas from the steam stream and a fuel cell mode for generating electricity from the produced H2 gas (“reversible electrolyser”, abstract; paragraph [0039]).

Lacroix does not appear to teach operating the electrolyser at a temperature within the range of from about 400 [Symbol font/0xB0]C to about 600 [Symbol font/0xB0]C. 
However, the temperature at which a device is operated is a manner of operating the device, rather than a structural feature of the device.  As described in MPEP 2114, the manner of operating a device does not distinguish a claimed invention from the prior art when the prior art device is structurally the same as the claimed device.  In this case, the prior art teaches cathode, electrolyte and anode materials which exhibit higher conductivity at lower temperatures compared to conventional SOFC/electrolyser materials; thus, the SOFC/electrolyser of the prior art would have been expected by a skilled artisan to be capable of operating at lower temperatures, such as 400 to 600 C, and the claimed invention is unpatentable over the apparatus suggested by the prior art.
Moreover, Sadykov teaches his inventive electrode materials as useful in an “intermediate” temperature range compared to conventional LSCF electrodes (Introduction) while Yang teaches operating at temperatures as low as 650 C (paragraph [0111]).  It is noted that Yang appears to teach higher operating temperature cathodes than does Sadykov; thus, further reduction in operating temperature beyond the reported value of Yang is expected.

Regarding claim 10, Lacroix, Sadykov and Yang remains as applied to claim 8.  Lacroix further teaches at least one heating apparatus operatively associated with the electrochemical apparatus and configured to heat the steam stream (paragraph [0054]).  The operation temperature requirement of claim 10 is not found to patentably distinguish the claimed invention from the prior art for the same reasons as previously described in the rejection of claim 9, namely: i) operating temperature is not a structural feature of a product, ii) the prior art teaches the same or similar materials; thus, low operating temperature such as that claimed is expected, and iii) optimization of a fuel cell to lower the operating temperature is obvious for known benefits such as reducing operating costs and increasing convenience of operation.  Thus, operation in a claimed range which is somewhat lower than the range disclosed by the prior art is obvious, absent an unexpected development which is claimed and facilitates the lower temperature operation. 
 
Regarding claims 21 and 22, Lacroix, Sadykov, Kim and Yang remains as applied to claim 1.  In the combined embodiment, Kim is relied on to teach the use of a woven perovskite fabric for an electrode for the benefit of enhancing conductivity, stability or other properties as previously described.  
Kim characterizes the woven structure as comprising “a plurality of linearly shaped structures [which] are overlapped and connected to each other to have a predetermined angle and connected in one three-dimensional shape” at paragraph [0067-0069]).  Such a structure teaches or at least makes obvious the claimed structure comprising a three-dimensional nanofiber mesh comprised of multiple tows of nanofibers comprises multiple tows interweaved together.  


Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding dependent claims 23 and 24, the closest prior art includes Lacroix, Sadykov, Kim and Yang which are relevant to the claimed invention as described in the rejection of claim 22.  The cited art teaches an electrode material for a fuel cell, and further teaches features such as forming the electrode of a praesidium based perovskite and as a 3D woven mesh structure.  However, the fibers of the three-dimensional perovskite nanostructured mesh structure are not taught or suggested to be hollow fibers and are provided by an electrospinning technique which is not taught or suggested as capable of producing hollow nanofibers.  Accordingly, claim 23 is patentable over the cited prior art.  
The search did not yield closer prior art to sufficiently cure the deficiency of the prior art with respect to the features of claim 23, or to independently teach claim 23 irrespective of the cited art.   Accordingly, claim 23 and 24 are found to represent allowable embodiments, but are objected to for being written in dependent form.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Hsu (USP 5948221) –teaches housing structure comprising internal chambers which may hold electrochemical cells, and which is configured to receive and discharge reactants from the cells (Figures 6, 8).
Perry (USP 8852820) –teaches housing structure comprising internal chambers which may hold electrochemical cells, and which is configured to receive and discharge reactants from the cells (Figures 1A,1B, 8).
Trevisan (USP 9755263) –teaches housing structure comprising internal chambers which may hold electrochemical cells, and which is configured to receive and discharge reactants from the cells (Figures 1-5).
Gottmann (US 2004/0191598) –teaches reversible fuel cell/electrolyzer.
Liu (US 2013/0196247) teaches BZCYYB as conventional proton conducting electrolyte (Table 1).
Tong (US 2016/0301070) –teaches a protonic fuel cell with BCZYYB electrolyte.
Chatroux (US 2020/0358112) –teaches a reactant supply structure for a fuel cell/electrolyzer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723